PER CURIAM.
Nelson appeals from two judgments and sentences, one for sale of cocaine and the other for possession with intent to sell the same cocaine, the appellant claiming a double jeopardy violation. This case is controlled by the Supreme Court’s recent decision in State v. Smith, 547 So.2d 613 (Fla. 1989); see also Wheeler v. State, 549 So.2d 687 (Fla. 1st DCA 1989). Accordingly, we reverse and remand with instructions to vacate both the judgment and sentence as to either the sale count or the count pertaining to possession with intent to sell.
NIMMONS, BARFIELD and MINER, JJ., concur.